In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-536 CV

 ______________________

 
IN THE INTEREST OF A.C.L.




On Appeal from County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 05-06-05528 CV 




MEMORANDUM OPINION

	On November 8, 2007, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The trial court signed a judgment terminating Kendall Wayne
Brown's parental rights on November 7, 2006.  Notice of appeal was due to be filed on
November 27, 2006.  See Tex. R. App. P. 26.1(b).  In his reply to the Court, Brown contends
he attempted to contact his attorney about obtaining a copy of his file on May 17, 2007, but
he does not identify any document that was intended to invoke our appellate jurisdiction and
that he made a bona fide attempt to file with the trial court within the time permitted for
perfecting the appeal.  Brown filed notice of appeal on October 18, 2007, more than twenty
days  from the date of judgment and outside the time for which we may grant an extension
of time to perfect appeal. See Tex. R. App. P. 26.3.  This Court lacks jurisdiction over this
appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
  
								    DAVID GAULTNEY
			  						   Justice	

Opinion Delivered December 20, 2007
Before Kreger, Gaultney, and Horton, JJ.